 

Exhibit 10.1

AMENDMENT NO. 1

TO

OMNIBUS AGREEMENT

This AMENDMENT NO. 1 TO OMNIBUS AGREEMENT (this “Amendment”), dated as of August
11, 2015 is made and entered into among 8point3 Operating Company, LLC, a
Delaware limited liability company (the “Operating Company”), 8point3 General
Partner, LLC, a Delaware limited liability company (the “YieldCo General
Partner”), 8point3 Holding Company, LLC, a Delaware limited liability company
(“Holdings”), 8point3 Energy Partners LP, a Delaware limited partnership (the
“Partnership”), First Solar, Inc., a Delaware corporation (“First Solar”) and
SunPower Corporation, a Delaware corporation (“SunPower” and, together with
First Solar, each a “Sponsor” and collectively, the “Sponsors”).  The
above-named entities are sometimes referred to in this Amendment as a “Party”
and collectively as the “Parties.

WITNESSETH

WHEREAS, the Parties entered into that certain Omnibus Agreement on June 24,
2015 (the “Agreement”); and

WHEREAS, the Parties desire to amend the Agreement to reflect the Parties’
agreement as to certain matters set forth below.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

Section 1.01   Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement.

Section 1.02   Amendments.

(a)   Section 1.1 of the Agreement shall be amended by adding the following
defined terms, each in its appropriate alphabetical position:

““Final Network Upgrades Invoice” means, for each LGIA Project under its
respective LGIA, the final invoice setting forth the construction costs of
“Network Upgrades” (as defined in such LGIA) delivered by the “Participating TO”
(as defined in such LGIA) pursuant to Section 12.2 of such LGIA.

“LGIA” means, for each LGIA Project, any Large Generator Interconnection
Agreement entered into by the Contributed Company that directly owns such LGIA
Project, the California Independent System Operator Corporation and the
“Participating TO” (as defined in such LGIA).

 

 

 

--------------------------------------------------------------------------------

 

“LGIA Project” means either the Quinto project and the North Star project, each
as identified on Schedule I, as applicable.

“Modeled Network Upgrade Costs” means (a) in the case of the Quinto project,
$41,177,000, and (b) in the case of the North Star project, $20,813,000.

“Network Upgrade Costs” means, with respect to any LGIA, the construction costs
of “Network Upgrades” (as defined in such LGIA).

“Network Upgrade Cost Differential” means, with respect to each LGIA Project,
the positive difference (if any) between (a) the Modeled Network Upgrade Costs
in respect of such LGIA Project less (b) the aggregate amount of all Network
Upgrades Costs paid by or on behalf of the Contributed Company that directly
owns such LGIA Project pursuant to its LGIA.”

(b)   The following text shall be added after the last sentence of Section
2.2(b) of the Agreement:

“In addition, with respect to any LGIA Project, the Sponsor that, directly or
indirectly, contributed such LGIA Project to the Operating Company shall pay to
the Operating Company, no later than the 30th day after COD for such LGIA
Project, the amount of any Network Upgrade Cost Differential (calculated based
upon the Final Network Upgrades Invoice for such LGIA Project); provided, if the
Final Network Upgrades Invoice has not been delivered prior to such 30th day
after COD, (I) such payment shall become due on the earlier of (x) January 15,
2016 and (y) five (5) Business Days following receipt of such Final Network
Upgrades Invoice, (II) the Network Upgrade Cost Differential shall be calculated
based upon all invoices delivered under such LGIA prior to the date of such
payment, and (III) following receipt of the Final Network Upgrades Invoice, the
Operating Company shall reimburse such Sponsor the positive difference (if any)
between (x) the amount of such payment and (y) the Network Upgrade Cost
Differential calculated based upon the Final Network Upgrades Invoice.”

(c)   The following text shall be added to Part B of Schedule II:

“The “Master Lease,” as defined in the Termination of Agreements, dated as of
January 23, 2015, among SPWR Lease Co I, LLC, SunPower SolarProgram II, LLC,
SunPower Corporation, Systems, a Delaware corporation, SunPower Capital, LLC and
SunPower Corporation (the “Citi/CS Termination Agreement”), and any other
agreements related thereto (including the Citi/CS Termination Agreement).

The “Master Lease,” as defined in the Termination of Agreements, dated as of
January 29, 2015, among Catania Solar, LLC, SunPower SolarProgram I, LLC,
SunPower Corporation, Systems, a Delaware corporation, SunPower Capital, LLC and
SunPower Corporation (the “Catania Termination Agreement”), and any other
agreements related thereto (including the Catania Termination Agreement).”

2

--------------------------------------------------------------------------------

 

Section 1.03   Continuity.  Except as expressly modified hereby, the terms and
provisions of the Agreement and all instruments, agreements or other documents
executed and delivered in connection therewith shall continue in full force and
effect. Whenever the “Agreement” is referenced in the Agreement or any of the
instruments, agreements or other documents executed and delivered in connection
therewith, such references shall be deemed to mean the Agreement as modified
hereby.

Section 1.04   Parties in Interest.  This Amendment is binding upon and is for
the benefit of the Parties hereto and their respective successors and permitted
assigns.  This Amendment is not made for the benefit of any Person not a party
hereto, and no Person other than the Parties hereto and their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by virtue of this Amendment.

Section 1.05   Severability.  Whenever possible each provision and term of this
Amendment will be interpreted in a manner to be effective and valid.  If any
term or provision of this Amendment or the application of any such term or
provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof, or the application of such term or provision to Persons or
circumstances other than those as to which it has been held invalid, illegal or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby.  If any term or provision of this
Amendment is held to be prohibited or invalid, then such term or provision will
be ineffective only to the extent of such prohibition or invalidity without
invalidating or affecting in any manner whatsoever the remainder of such term or
provision or the other terms and provisions of this Amendment.  Upon
determination that any other term or provision of this Amendment is invalid,
void, illegal, or unenforceable, a court of competent jurisdiction will modify
such term or provision so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible under the Law.

Section 1.06   Facsimile; Counterparts.  Any Party may deliver executed
signature pages to this Amendment by facsimile transmission to the other
Parties, which facsimile copy shall be deemed to be an original executed
signature page.   This Amendment may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute a single instrument.

Section 1.07   GOVERNING LAW.  THIS AMENDMENT, INCLUDING THE FORMATION, BREACH,
TERMINATION, VALIDITY, INTERPRETATION AND ENFORCEMENT THEREOF, AND ALL
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT, SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.  FOR THE AVOIDANCE OF DOUBT, IT IS INTENDED THAT 6 DEL. C.
§ 2708, WHICH PROVIDES FOR ENFORCEMENT OF DELAWARE CHOICE OF LAW WHETHER OR NOT
THERE ARE OTHER RELATIONSHIPS WITH DELAWARE, SHALL APPLY.

3

--------------------------------------------------------------------------------

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
as of the date first above written and delivered in their names by their
respective duly authorized officers or representatives.

 

8point3 Energy Partners LP

 

 

 

By: 8point3 General Partner, LLC, its general partner

 

 

 

By:

 

/s/ Charles D. Boynton

 

 

Name: Charles D. Boynton

 

 

Title: Chief Executive Officer

 

 

 

8point3 General Partner, LLC

 

 

 

By:

 

/s/ Charles D. Boynton

 

 

Name: Charles D. Boynton

 

 

Title: Chief Executive Officer

 

 

 

8point3 Operating Company, LLC

 

 

 

By: 8point3 Energy Partners LP, its managing member

 

 

 

By: 8point3 General Partner, LLC, its general partner

 

 

 

By:

 

/s/ Charles D. Boynton

 

 

Name: Charles D. Boynton

 

 

Title: Chief Executive Officer

[Signature Page to Amendment No. 1 to Omnibus Agreement]

--------------------------------------------------------------------------------

 

8point3 Holding Company, LLC

 

 

 

By: First Solar 8point3 Holdings, LLC, its member

 

 

 

By:

 

/s/ Mark Widmar

 

 

Name: Mark Widmar

 

 

Title: Authorized Signatory

 

 

 

By: SunPower YC Holdings, LLC, its member

 

 

 

By:

 

/s/ Charles D. Boynton

 

 

Name: Charles D. Boynton

 

 

Title: Manager

 

 

 

First Solar, Inc.

 

 

 

By:

 

/s/ Mark R. Widmar

 

 

Name: Mark R. Widmar

 

 

Title: Chief Financial Officer

 

 

 

SunPower Corporation

 

 

 

By:

 

/s/ Charles D. Boynton

 

 

Name: Charles D. Boynton

 

 

Title: Executive Vice President, Chief Financial Officer and Assistant Secretary

 

[Signature Page to Amendment No. 1 to Omnibus Agreement]